Citation Nr: 0528045	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had over 26 years active duty service ending with 
his retirement in July 1978.  He died in June 2001.  The 
appellant is his widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2004, 
this matter was remanded for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran died in June 2001 of metastatic cancer due to 
colon cancer.

2.  Colon cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
colon cancer, otherwise related to the veteran's active duty 
service, including exposure to herbicides.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in July 2001.  
The letter predated the September 2001 rating decision.  See 
id.  Subsequently, the appellant was issued VCAA letters in 
May 2004 and February 2005.  The VCAA letters notified the 
appellant of what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the appellant of the evidence necessary to 
substantiate her claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  Additional medical records were 
obtained as a result of the prior Board remand, and there is 
no indication of additional relevant, outstanding records 
which would support the appellant's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Under the 
circumstances of this case, the Board finds that there is 
sufficient competent evidence to decide the case and that a 
medical opinion based on the record as it stands would be 
speculative.  As explained in more detail in the following 
decision, the record currently contains no competent evidence 
suggesting that the conditions which caused or contributed to 
the veteran's death were related to his active service.  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

I.  Factual Background

The appellant claims entitlement to service connection for 
the cause of the veteran's death on the basis that during his 
active service he was exposed to Agent Orange.

An April 1952 examination performed for induction purposes 
reflects that the anus and rectum were clinically evaluated 
as normal.  Medical examinations performed in March 1956 and 
March 1962 reflect that the anus and rectum were clinically 
evaluated as normal.  A medical examination performed in 
September 1968 reflects findings of external hemorrhoids.  A 
medical examination performed in July 1971 reflects findings 
of external hemorrhoids, and the prostate was normal.  A 
medical examination performed in August 1975 reflects that a 
digital rectal and prostate examination was normal, and 
guaiac was negative.  A medical examination performed in May 
1978 for separation purposes reflects that the anus and 
rectum were clinically evaluated as normal.  The rectum and 
prostate were normal to digital examination, and the guaiac 
was negative.

During the veteran's lifetime, service connection was in 
effect for hemorrhoids, residuals of corneal abrasion, and 
residuals of excision lipoma left shoulder, all rated 
noncompensably disabling effective August 1978.

In March 1995, the veteran underwent a biopsy which revealed 
carcinoma of the sigmoid colon.  In April 1995, the veteran 
underwent a sigmoid colectomy.  The postoperative diagnosis 
was invasive adenocarcinoma, moderately differentiated, with 
extension into periocolonic adipose, tissue and metastatic to 
two of ten lymph nodes, T3 N1 MX state III.  Subsequent 
medical records reflect treatment for colon cancer.  A July 
2000 clinical record reflects a family history of a paternal 
aunt with colon cancer.

In June 2001, the veteran died.  According to the Certificate 
of Death, the immediate cause of death was metastatic cancer 
due to colon cancer.

II.  Laws and Regulations

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

III.  Analysis

As set forth above, the appellant claims that the veteran's 
colon cancer which ultimately caused his death, was incurred 
as a result of his exposure to Agent Orange.  She has 
reported that the veteran had a year tour in Vietnam.  In 
this regard, the Board acknowledges that a veteran who served 
in Vietnam during the applicable time period is presumed to 
have been exposed to herbicide agents.  38 U.S.C.A. 
§ 1116(f).  However, colon carcinoma, however, is not among 
the disabilities listed in 38 C.F.R. § 3.309(e).  In that 
regard, the Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service 
connection for this disorder due to Agent Orange exposure is 
not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
veteran's service medical records are negative for a 
diagnosis of colon carcinoma or notations of manifestations 
attributable to colon carcinoma.  In fact, as noted, on an 
examination performed for separation purposes in May 1978, 
the rectum and prostate were normal to digital examination, 
and guaiac was negative.  Additionally, prior examinations 
reflected that the rectum and prostate were normal, other 
than the findings of external hemorrhoids.  Based on the 
foregoing, it cannot be said that colon carcinoma was present 
in service, nor was it aggravated by service.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and the 
development of colon carcinoma.  See Disease Not Associated 
With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 
42,600 (June 24, 2002).  In making this determination, the 
Secretary relied on reports received from the National 
Academy of Sciences, as well as all other sound medical and 
scientific information and analyses available.  Id.; see also 
38 U.S.C.A. § 1116(b)(2).  There is no other medical evidence 
of record to rebut the conclusion that there is no positive 
association between exposure to Agent Orange and the 
development of colon carcinoma.

Moreover, colon carcinoma was not initially diagnosed until 
March 1995, over 16 years after the veteran's separation from 
service.

The Board has considered the appellant's lay contentions that 
the veteran's cause of death was as a result of exposure to 
Agent Orange in service.  The Board sympathizes with the 
appellant, recognizes her husband's service of over a quarter 
century, and understands fully the contentions set forth.  As 
a layperson, however, the appellant is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of, a medical 
nexus).  There is, however, no medical evidence of record 
suggesting a connection between any in-service exposure to 
Agent Orange and the veteran's colon carcinoma.  Rather, the 
appellant's contentions of etiological connection are no more 
than unsupported speculation on her part.  

In summary, as the disability which caused the veteran's 
death was not shown in service or for many years thereafter, 
and because there is no competent evidence of record 
suggesting that the veteran's death was related to his active 
service, including exposure to Agent Orange, or any service-
connected disability, the Board finds that the preponderance 
of the evidence is against the appellant's claim of service 
connection for the cause of the veteran's death.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


